Citation Nr: 1550621	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE


Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Lincoln, Nebraska.

The Veteran had a hearing before a Decision Review Officer in January 2013.

In September 2014 the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The medical evidence of record does not demonstrate that the Veteran's hypertension was caused by an in-service injury, event or illness or manifested within one year after service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated January 2012.  He was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has also fulfilled its duty to assist the Veteran.  In this case, VA obtained service treatment records (STRs), VA treatment records, a VA examination and VA medical opinion.

Finally, the Board notes that the actions requested in the prior remand have been undertaken.  VA service personnel records were associated with the claims file and a VA medical examination was conducted.  The Board finds that the June 2015 VA examination report and opinion are adequate because they are based on the Veteran's medical history, reflected review of the claims file, and described the etiology of the disability in sufficient detail so that the Board's decision is a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (on the adequacy of a medical examination).  The RO both reviewed the claims file and readjudicated the claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II. Analysis

The Veteran is seeking service connection for hypertension.  He asserts hypertension initially manifested during his period of active duty service from October 1965 to October 1969 and that he received treatment for that condition before separation from service.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including hypertension, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has examined the Veteran's STRs.  The Veteran's blood pressure on his entrance examination dated in October 1965 was 120/80.  The Veteran's separation examination, dated January 1969, conducted approximately ten months prior to his actual separation date, reveals a blood pressure reading of 118/74.  (Although the Board had initially indicated that it was not clear whether the Veteran's blood pressure was 118/70 or 118/90, upon closer review and comparison with other "9s," "7s," and "4s" handwritten by the same examiner on the separation examination, it appears that his blood pressure reading was 118/74.  Moreover, this was also the conclusion reached by the June 2015 VA examiner who fully reviewed the service treatment records.)  Thus, there were no in-service findings of hypertension.

There are no records of the Veteran developing or reporting symptoms of hypertension within one year of his separation.  Thus the presumption of 38 C.F.R. § 3.309(a) is not applicable.  The Veteran's hypertension was first diagnosed in the early 2000s.

In June 2015 VA provided the Veteran a hypertension examination.  The VA examiner opined that Veteran's condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner saw no indication of hypertension in the STRs and that the separation physical is without chronicity of symptoms for hypertension, evaluation, diagnosis, or treatment.  Moreover the examiner found the claims folder is without documentation for treatment of hypertension in a 1969 or 1970 timeframe and that the Veteran was diagnosed with hypertension in July 2001, many years post military service which ended in 1969.

Concerning direct service connection, the Board finds the Veteran's claim is not supported by the evidence of record.  The Board concedes that the Veteran is currently diagnosed with hypertension.  However, the Board finds that the VA examiner's report of June 2015, which did not relate hypertension to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation.

The Board acknowledges that the Veteran is competent to report his symptoms, and competent to report a contemporaneous diagnosis by a medical professional.  See 38 C.F.R. § 3.159(a)(2) (2015).  However, he is not competent to make a diagnosis of hypertension or to determine when his hypertension began, as such would require medical testing.  The Veteran is also not shown to have the medical expertise necessary to provide an opinion as to whether his current hypertension is related to service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).

It is the Veteran's report that he was monitored for hypertension before separation from service.  During his hearing, the Veteran testified that during his last week of out-processing he had to go to the clinic multiple times to have his blood pressure checked because it was high.  He continued that the first time he noticed hypertension was when VA diagnosed it approximately 10 years earlier.  Hearing Transcript pp. 5-6.  In his March 2013 Form 9, he stated that he was monitored during his last few months in service for high blood pressure.

The Board finds the lack of findings of hypertension in the Veteran's STRs and service personnel records more probative than the Veteran's recent contentions that he was monitored for high blood pressure during service.  In this regard, the Board obtained the Veteran's service personnel records because although the Veteran separated from service in October 1969, his separation examination was dated in January 1969.  However, there are no STRs or service personnel records dated between January and October 1969 reflecting treatment or monitoring for high blood pressure.  A July 1969 entry on a job performance evaluation form reflects that the Veteran was still undecided about reenlisting but wanted to continue his training.  There was no indication that the Veteran was delayed from separating from service due to his blood pressure.  Given the lack of references to hypertension in the Veteran's STRs and service personnel records, and in his post service treatment records until the early 2000s (approximately when the Veteran testified that he began receiving treatment at VA for hypertension), the Board determines that the Veteran's report that he was monitored for high blood pressure is not credible, and thus should be afforded little probative weight.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

By contrast, the Board finds that the VA medical opinion regarding hypertension rendered in June 2015 is highly probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

In summary, hypertension was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current condition is causally related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for hypertension is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

ORDER

Service connection for hypertension is denied.







____________________________________________

S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


